 Case 1:20-cv-00116-LLK Document 25 Filed 06/11/21 Page 1 of 7 PageID #: 856




                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF KENTUCKY
                                        BOWLING GREEN DIVISION
                                   CIVIL ACTION NO. 1:20‐cv‐00116‐LLK

ASHLEY M. ALEXANDER                                                                        PLAINTIFF

v.

ANDREW SAUL, Acting Commissioner of Social Security                                        DEFENDANT

                                  MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and the Commissioner are at Docket Number (“DN”) 17

and DN 24. The parties have consented to the jurisdiction of the undersigned Magistrate Judge to

determine this case, with any appeal lying before the Sixth Circuit Court of Appeals. [DN 12].

        Judicial review, pursuant to 42 U.S.C. § 405(g), consists of a determination of whether the

Administrative Law Judge's (“ALJ's”) decision was [1] “supported by substantial evidence and [2] was made

pursuant to proper legal standards.” Rogers v. Comm'r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

Because Plaintiff persuasively argues that “the ALJ fails to properly consider the medical opinion of [her

treating physician] Phillip Bale, M.D.,” regarding the effect of her migraine headaches on her abilities to

attend work and stay on task, [DN 17 at 4], the ALJ’s decision was not made pursuant to proper legal

standards. Therefore, the Court will REMAND this matter to the Commissioner for a new decision.

                                       Plaintiff’s migraine headaches

        In February 2016, Plaintiff presented to Dr. Bale “to discuss disability / medicaid – due to

migraines,” [Administrative Record, DN 11 at 394], for which Dr. Bale was treating Plaintiff. Dr. Bale noted

that Plaintiff was taking Lorazepam for anxiety and that her migraine headaches were “mildly

exacerbated” but “doing better since starting Lorazepam on a regular basis.” Id.

        In March 2016, Plaintiff filed her disability claim. Id. at 75.

                                                       1
 Case 1:20-cv-00116-LLK Document 25 Filed 06/11/21 Page 2 of 7 PageID #: 857




        In June 2016, the Commissioner’s single decisionmaker (“SDM”) denied Plaintiff’s disability claim

at the initial level, finding that her migraines are not severe, or vocationally significant, in part, because

Dr. Bale found Plaintiff’s “migraine headaches … [d]oing better since starting Lorazepam on a regular

basis.” Id. at 113 referencing 394.

        In October 2016, the Commissioner denied Plaintiff’s claim on reconsideration, in a determination

in which program physician Robert K. Brown, M.D., concurred with the SDM that Plaintiff’s migraines are

non‐severe in light of Dr. Bale’s February 2016 note. Id. at 126.

        In July 2018, upon referral from Dr. Bale, neurologist David Koury, M.D., recommended that, due

to her migraines, Plaintiff “increase Topamax if needed, try Ultram, and get head MRI [magnetic

resonance image], MRA [magnetic resonance angiography].” Id. at 684. There is no allegation or evidence

that Plaintiff’s migraines are neurologically based or treatable.

        On September 4, 2018, at Plaintiff’s request, Dr. Bale completed the Headaches Medical Source

Statement. Id. at 675‐78. Dr. Bale noted that “multiple treatment modalities have been attempted with

uniformly abysmal failure” and that “neurologic / pain consultation with Dr. Koury has been unsuccessful

toward any significant improvement.” Id. at 677‐78. Dr. Bale opined that, in a work setting, Plaintiff’s

migraines would likely result in her being absent from work more than four days per month and being off

task 25% or more of the day. Id.

        On September 6, 2018, at the administrative hearing, the vocational expert (“VE”) testified that

the limit of tolerance of most employers would be being off task 10% or more of the day and being absent

two or more days per month. Id. at 104.

        On September 11 and September 24, 2018, Plaintiff visited the emergency room due to migraine

pain. Id. at 705‐45.

        In February 2019, in his written decision, the ALJ acknowledged that Plaintiff suffers from severe,

or vocationally significant, migraine headaches. Id. at 77. Implicitly, in light of the VE’s testimony, the ALJ


                                                      2
  Case 1:20-cv-00116-LLK Document 25 Filed 06/11/21 Page 3 of 7 PageID #: 858




found that the migraines would not result in being off task 10% or more of the day or being absent two

or more days per months. Like the Commissioner’s SDM and program physician before him, the ALJ

discounted the possibility of disabling migraines because, in February 2016, Dr. Bale noted that Plaintiff’s

migraines were doing better with Lorazepam. Id. at 82 referencing 394. The ALJ gave little weight to Dr.

Bale’s September 2018 Headaches Medical Source Statement findings in light of Dr. Bale’s prior note

regarding improvement with Lorazepam:

         Little weight is afforded to the opinions of Phillip Bale, M.D. (Exhibit 19F). His assessment
         indicates that the claimant was incapable of even low stress work, she would be precluded from
         performing basic work activities and need a break from the workplace during the times she has a
         headache, she would likely be off task 25% or more of the day and she would likely be absent
         more than 4 days per month as a result of her impairment or treatment (Exhibit 19F). Dr. Bale is
         an acceptable medical source and he had an established treating relationship with the claimant;
         however, his opinion is conclusory and it is not supported by his own treatment notes. When
         seen by this provider on February 22, 2016, her physical examination was normal, except
         psychiatrically she appeared distraught with depressed affect and anxious demeanor (Exhibit 3F,
         pg. 3). Her diagnosis of migraine headache was mildly exacerbated, but she reported doing better
         since starting Lorazepam on a regular basis (Exhibit 3F, pg. 4).

Id. at 82.

                   The ALJ did not give good reasons for discounting Dr. Bale’s opinion
                        that Plaintiff suffers from disabling migraine headaches.

         Plaintiff argues that “the ALJ fails to properly consider the medical opinion of [Dr. Bale] … per 20

C.F.R. § 416.927(c)(2).” [DN 17 at 4]. In this case, Plaintiff benefits by the so‐called treating physician rule

because she filed her disability claim in March 2016, [DN 11 at 75], and “[f]or claims filed before March

27, 2017, the [old] rules [for weighing medical opinions] in § 416.927 apply.” 20 C.F.R. § 416.920c.

         Under the treating physician rule, a treating physician's (e.g., Dr. Bale’s) medical opinion is entitled

to controlling weight if it is “well‐supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in your case record.” 20 C.F.R. §

416.927(c)(2). “When we [i.e., the ALJ] do not give the treating source's medical opinion controlling

weight, we apply the factors” of: the length of the treatment relationship and the frequency of

examination, the nature and extent of the treatment relationship, supportability of the opinion,

                                                       3
 Case 1:20-cv-00116-LLK Document 25 Filed 06/11/21 Page 4 of 7 PageID #: 859




consistency of the opinion with the record as a whole, and any specialization of the treating physician. Id.

“We will always give good reasons in our notice of determination or decision [i.e., the ALJ's decision] for

the weight we give your treating source's medical opinion.” Id.

        As noted above, the ALJ gave little weight to Dr. Bale’s September 2018 opinion that Plaintiff

suffers from disabling migraines due to Dr. Bale’s February 2016 note that Plaintiff’s migraines were doing

better with Lorazepam. [DN 11 at 82, 394, 675‐78]. This was not a “good reason” for discounting Dr.

Bale’s opinion because Dr. Bale indicated that the Lorazepam did not ultimately work. Id. at 677. On the

contrary, according to Dr. Bale, “multiple treatment modalities have been attempted with uniformly

abysmal failure,” and “neurologic / pain consultation with Dr. Koury has been unsuccessful toward any

significant improvement.” Id. at 677‐78.

        The Commissioner argues that, in giving Dr. Bale’s opinion little weight, the ALJ did not rely only

on Dr. Bale’s February 2016 note. [DN 24 at 9]. The Commissioner notes that, in another part of his

decision, the ALJ mentioned Plaintiff’s normal neurological exam result, normal magnetic resonance

angiography (MRA) of the head, and conservative treatment. Id. The ALJ’s reliance on these additional

factors did not provide good reasons for rejecting Dr. Bale’s opinions.

        Admittedly, there may be good reasons in the administrative record for declining to accept Dr.

Bale’s opinions. However, the requirement of giving “good reasons” exists, in part, to let “claimants

understand the disposition of their cases, particularly in situations where a claimant knows” that her

physician believes she has a certain restriction and “therefore might be especially bewildered when told

by an administrative bureaucracy that” she has no such restriction. Cole v. Comm'r, 661 F.3d 931, 937‐38

(6th Cir. 2011). Where (as in the present case) the ALJ's decision itself fails to identify “good reasons” for

discounting the treating physician’s medical opinion, this “denotes a lack of substantial evidence, even

where the conclusion of the ALJ may be justified based upon the record.” Rogers v. Comm'r, 486 F.3d

234, 243 (6th Cir. 2007).


                                                      4
 Case 1:20-cv-00116-LLK Document 25 Filed 06/11/21 Page 5 of 7 PageID #: 860




          Dr. Bale’s opinion was not so patently deficient the ALJ could not possibly credit it.

        Nevertheless, the Sixth Circuit has recognized some limited circumstances where an ALJ’s failure

to give good reasons for discounting a treating physician’s opinion might constitute harmless error:

        Remand is not necessary ... if the ALJ's failure to provide good reasons is a “harmless de minimis
        procedural violation.” [Blakley v. Comm'r, 581 F.3d 399, 409 (6th Cir. 2009)]. Although we have
        yet to define “harmless error” in this context, we have identified three situations in which it might
        occur: (1) where “a treating source's opinion is so patently deficient that the Commissioner could
        not possibly credit it,” (2) where “the Commissioner adopts the opinion of the treating source or
        makes findings consistent with the opinion,” and (3) “where the Commissioner has met the goal
        of ... the procedural safeguard of reasons.” [Wilson v. Comm’r, 378 F.3d 541, 547 (6th Cir. 2004).]
        That said, “[a] procedural error is not made harmless simply because [the claimant] appears to
        have ... little chance of success on the merits[,]” Wilson, 378 F.3d at 546; and where the error
        makes meaningful review impossible, the violation of the good‐reasons rule can never qualify as
        harmless error, Blakley, 581 F.3d at 409.

Shields v. Comm'r, 732 F. App'x 430, 438 (6th Cir. 2018).

        In this case, the error was not harmless because Dr. Bale’s opinion was not so patently deficient

the ALJ could not possibly credit it, the ALJ did not adopt Dr. Bale’s opinion, and the goal of the procedural

safeguard of giving good reasons was not met. Here, the error “makes meaningful review impossible.”

Shields, 732 F. App'x at 438.

        The Commissioner argues, in the alternative, that, “[i]f the court determines that the ALJ failed to

provide good reasons for discounting Dr. Bale’s opinion, it should still affirm the ALJ’s decision because

the doctor’s opinion was … ‘so patently deficient that the Commissioner could not possibly credit it.’” [DN

24 at 10 quoting Wilson v. Comm’r, 378 F.3d 541, 547 (6th Cir. 2004)]. The Commissioner advances three

theories why Dr. Bale’s opinion was patently deficient ‐‐ none of which is persuasive.

        First, according to the Commissioner, Dr. Bale’s findings were patently deficient because they

were “contradicted by statements from [Plaintiff herself].” Id. at 11 (quoting West v. Comm’r, 240 F. App’x

692, 697 (6th Cir. 2007)). In particular, the Commissioner takes exception to Dr. Bale’s answer to Question

11, “What makes your patient’s headaches better? (Lie down; Take medication; Quiet place; Dark room;

Hot pack; Cold pack; Other).” [DN 11 at 676]. Dr. Bale responded “nothing.” Id. The Commissioner insists


                                                      5
 Case 1:20-cv-00116-LLK Document 25 Filed 06/11/21 Page 6 of 7 PageID #: 861




that, when she went to the emergency room with a migraine, Plaintiff reported her symptoms were better

after administration of intravenous drugs, and, on another occasion, she reported that Excedrin Migraine

and amitriptyline provided some relief. [DN 24 at 11 citing DN 11 at 521, 734]. While Plaintiff may have

reported some temporary relief, Dr. Bale was clear that, over time, “multiple treatment modalities have

been attempted with uniformly abysmal failure.” [DN 11 at 677].

        Additionally, the Commissioner takes exception to Dr. Bale’s finding that Plaintiff’s headaches are

“severe ‐‐‐ prevents all activity” and Dr. Bale’s checking off every single category when asked to “identify

any other signs and symptoms associated with your patient’s headaches.                 (Nausea; Vomiting;

Phonophobia; Photophobia; Throbbing pain; Alteration of awareness; Mental confusion; Inability to

concentrate; Mood changes; Exhaustion; Malaise; Vertigo; Numbness; Visual disturbances; Impaired

sleep, Impaired appetite; Weight change; Pain worse with activity; Causes avoidance of activity).” Id. at

675. The Commissioner insists that, when Plaintiff presented to Dr. Bale with migraines in March 2018

and May 2018, Dr. Bale noted Plaintiff’s vision, mental status, judgment and affect were grossly intact and

she was able to demonstrate good judgment and reason, [DN 24 at 11 referencing DN 11 at 550, 562],

which the Commissioner interprets as inconsistent with Dr. Bale’s having checked off the categories of

visual disturbances, mental confusion, and inability to concentrate, [DN 24 referencing DN 11 at 675].

There is no inconsistency between Plaintiff’s migraines being associated with visual disturbances, mental

confusion, and inability to concentrate and those signs and symptoms not being present on two occasions.

         Second, according to the Commissioner, Dr. Bale’s findings were “based on [Plaintiff’s] subjective

complaints, rather than objective medical data.” [DN 24 at 12 quoting Poe v. Comm’r, 342 F. App’x 149,

156 (6th Cir. 2009)]. The fact that Dr. Bale’s opinion was based on Plaintiff’s “subjective complaints of

pain does not automatically remove that opinion from the requirements of the treating physician rule or

the good reasons rubric.” Flores v. Comm'r, No. 1:12 CV 105, 2013 WL 504155, at *7 (N.D. Ohio Feb. 8,




                                                     6
 Case 1:20-cv-00116-LLK Document 25 Filed 06/11/21 Page 7 of 7 PageID #: 862




2013). “[S]uch an opinion is not transformed into being ‘patently deficient’ simply by virtue of it resting

on the claimant's own reports of pain.” Id.

         Third, according to the Commissioner, Dr. Bale’s findings were not genuine medical opinions but

rather conclusory opinions that were “dispositive of [Plaintiff’s] case; i.e., that would direct the

determination or decision of disability.” [DN 24 at 13 quoting 20 C.F.R. § 416.927(d)]. Such opinions are

“reserved to the Commissioner,” and, even when given by a treating physician, are entitled to no “special

significance.” 20 C.F.R. § 416.927(d).

         The Commissioner’s argument is unpersuasive in light of Sharp v. Comm’r, 152 F. App'x 503 (6th

Cir. 2005). Sharp suffered from vertigo, which his treating physician opined would result in job absences

of ten days per month, and the ALJ rejected that opinion because “the issue of disability based upon

frequent absenteeism ... remains an issue reserved to the Commissioner.” Id. at 508. The Sixth Circuit

acknowledged that the doctor’s opinions regarding absenteeism “come close to stating an ultimate

opinion about the existence of a disability” but nevertheless remanded for a new decision because “in

this instance these opinions came at the end of extensive treatment for the disease.” Id. at 509. Similarly,

in this case, Dr. Bale’s opinions regarding Plaintiff’s absenteeism and off task time come close to stating

an ultimate opinion, but they came at the end of extensive treatment for Plaintiff’s migraines.

                                                  Order

         Because the ALJ’s decision was not made pursuant to proper legal standards, this matter is hereby

REMANDED to the Commissioner for a new decision and any further proceedings deemed necessary and

appropriate by the Commissioner.

June 11, 2021




                                                     7
